               Case 1:19-cv-11680-LGS Document 7 Filed 03/30/20 Page 1 of 1




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     ------------------------------------------- X
     STEPHEN DONNELL,                       :
                                            :
                    Plaintiff,              : CASE NO.: 19-cv-11680-LGS
                                            :
          -against-                         :
                                            :
     PATTERN ENERGY GROUP, INC.,            :
     MICHAEL GARLAND, ESBEN PEDERSEN, :
     ALAN BATKIN, LORD JOHN BROWNE,         :
     DOUGLAS HALL, PATRICIA NEWSON,         :
     MONA SUTPHEN, and RICHARD              :
     GOODMAN,                               :
                                            :
                    Defendants.             :
     -------------------------------------- X

                                        NOTICE OF DISMISSAL

            Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

     Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

     is being filed with the Court before service by Defendants of either an answer or a motion for

     summary judgment.

     Dated: March 27, 2020                              Respectfully Submitted,

SO ORDERED.                                             MONTEVERDE & ASSOCIATES PC
Dated: March 30, 2020
                                                        /s/ Juan E. Monteverde____________
New York, New York
                                                        Juan E. Monteverde (JM-8169)
                                                        The Empire State Building
                                                        350 Fifth Avenue, Suite 4405
                                                        New York, New York 10118
                                                        Tel: 212-971-1341
                                                        Fax: 212-202-7880

                                                        Attorneys for Plaintiff
